 1 CARLEEN R. ARLIDGE                  SBN 079725
   Attorney At Law
 2 111 West St. John St., Suite 555
   San Jose, CA 95113
 3 Telephone: (408) 288-8533
   Facsimile: (408) 445-1861
 4 Email: craatty@aol.com

 5 Attorney For Defendant Andrew Katakis

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      )   NO. 2:11-CR-00511-02 WBS
                                                    )
12           Plaintiff,                             )
                                                    )   STIPULATION AND [PROPOSED]
13      v.                                          )   ORDER FOR MODIFICATION OF
                                                    )   CONDITIONS OF RELEASE
14   ANDREW KATAKIS,                                )
                                                    )
15           Defendant.                             )
                                                    )
16

17           Defendant Andrew Katakis, by and through counsel, and plaintiff, United States of America,
18 stipulate, agree and request the Court as follows:

19           1. On August 28, 2014, based on a stipulation and request by the parties, Magistrate Judge

20 Kendall J. Newman ordered the substitution of a property bond in the amount of $900,000.00, secured

21 by property located in Contra Costa County, for a cash bond in the same amount to secure the

22 defendant’s appearance bond. (Dkt. #351 and #352)

23           2. Mr. Katakis now requests that he be permitted to replace that property bond with another

24 property bond, for property located in Placer County, also in the amount of $900,000.00.

25           3.   Mr. Katakis, through counsel, has prepared a     Deed of Trust naming the Clerk as

26 beneficiary, which he is prepared to record with the Placer County Recorder’s Office, pursuant to
27 Local Rule 151(i).

28
     STIPULATION AND [PROPOSED] ORDER FOR
     MODIFICATION OF CONDITIONS OF RELEASE          1
30   2:11-cr-00511-02 WBS
 1             4.   Counsel for plaintiff has reviewed the documents pertaining to the Placer County

 2 property and has determined that there is sufficient equity to support the new property bond.

 3             Therefore, the parties hereby stipulate to a modification of conditions of release, whereby

 4 Mr. Katakis will replace the bond secured by the Contra Costa County property with the bond secured

 5 by the Placer County property in the amount of $900,000.00.

 6             The Parties further request that the Court order that upon the receipt of a certified copy of
     the recorded Deed of Trust for the Placer County property, the Clerk exonerate the Contra Costa
 7
     property bond and execute and record any and all necessary documents to cause the reconveyance of
 8
     said property forthwith.
 9

10

11 IT IS SO STIPULATED.

12

13 Dated: May 7, 2019                                   Respectfully submitted,
14

15                                                      /s/ Carleen R. Arlidge
                                                        CARLEEN R. ARLIDGE
16                                                      Attorney For Defendant Andrew Katakis

17

18
     Dated: May 7, 2019                                 /s/ Kelsey Linnett
19                                                      KELSEY LINNETT
                                                        Trial Attorney
20                                                      U.S. Department of Justice, Antitrust Division

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE HEARING      2
     2:11-cr-00511-02 WBS
30
 1                                                  ORDER

 2             Based on the parties’ stipulation, the Court modifies its August 28, 2014 Order for

 3 Modification of Conditions of Release for Defendant Andrew B. Katakis (Dkt. #352), permitting

 4 defendant Katakis to secure his appearance bond with property located in Placer County, also in the

 5 amount of $900,000.00

 6             Upon receiving notice of the Court’s issuance of this Order, Mr. Katakis will file or cause

 7 to be filed with the Placer County Recorder’s Office a Deed of Trust naming as beneficiary the Clerk

 8 of the United States District Court for the Eastern District of California.

 9             When the Clerk receives a certified copy of the recorded Deed of Trust for the Placer

10 County property securing the $900,000.00 obligation and naming as beneficiary the Clerk of the

11 United States District Court for the Eastern District of California, the Clerk shall exonerate the

12 previous property bond that had been secured by property located in Contra Costa County and

13 executed and record any and all documents necessary to cause the reconveyance of said property.

14          All reconveyance documents, when recorded, shall be mailed to:

15             Andrew Katakis

16             Post Office Box 1747
               Modesto, CA 95353
17

18 IT IS SO ORDERED.

19 Dated: May 8, 2019

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE HEARING       3
     2:11-cr-00511-02 WBS
30
